                  IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

    GARRETT AVON SPINKS,              )
                                      )
                     Plaintiff,       )
                                      )
              v.                      )       1:19-cv-522
                                      )
    MANDY K. COHEN, Secretary,        )
    N.C. Department of Health &       )
    Human Services; ALEX M. AZAR      )
    II, Secretary, U.S. Department    )
    of Health and Human Services      )
                                      )
                     Defendants.      )

                        MEMORANDUM OPINION AND ORDER

THOMAS D. SCHROEDER, Chief District Judge.

        Pro se Plaintiff Garrett Spinks alleges that Defendants Dr.

Mandy Cohen, Secretary of the North Carolina Department of Health

& Human Services, and Alex M. Azar II, Secretary of the United

States Department of Health & Human Services, 1 acting in their

official capacities, deprived him of due process in connection

with the payment of his late mother’s medical bills and subsequent

claims for recovery of Medicaid expenditures from her estate.

(Doc. 2.)          Before the court are motions to dismiss by both

Defendants pursuant to Federal Rules of Civil Procedure 12(b)(1),

(2), (5), and (6).       (Docs. 10, 14.)   Even though the motions are

unopposed and can ordinarily be granted on that basis, see Local



1
 The complaint names former federal Secretary of Health & Human Services
Dr. Thomas Price. Pursuant to Federal Rule of Civil Procedure 25(d),
current Secretary Azar is automatically substituted for Dr. Price.
Rule 7.3(k), the court nevertheless will determine whether the

motions to dismiss are merited.               Gardendance, Inc. v. Woodstock

Copperworks, Ltd., 230 F.R.D. 438, 448 (M.D.N.C. 2005).                    For the

reasons set forth below, Defendants’ motions under Rule 12(b)(1),

(5) and (6) will be granted and the complaint will be dismissed.

I.    BACKGROUND

      The     complaint     reasserts    claims     previously       brought    in   a

separate action and which this court dismissed for insufficient

service of process.          (Spinks v. Cohen, No. 1:17-cv-875, 2018 WL

6416511, at *2 (M.D.N.C. Dec. 6, 2018); Doc. 2 at 1.)                             The

allegations of the complaint now before the court, construed in

the light most favorable to Spinks, show the following:

      Spinks    is    the   executor    of    his   late   mother’s     estate    and

currently resides on her property.              (Doc. 2 at 4.)        On September

29,   2017,    an    acquaintance      informed     Spinks   that    his   mother’s

property would be sold to satisfy Medicaid bills claimed against

his mother’s estate for treatment she had earlier been provided.

(Id.)   This spurred Spinks to file the prior action before this

court, alleging that the sale of his mother’s estate violated his

due process rights.          (Spinks, 2018 WL 6416511, at *1.)                 Spinks

also contested the $195,453.53 claim held by the North Carolina

Department of Health and Human Services (“NCDHHS”) for Medicaid

expenditures incurred by Spinks’s late mother, on which the sale

of his mother’s property is allegedly based.                 (Id.)

                                          2
       On December 6, 2018, this court granted Defendants’ motions

to dismiss the prior action for insufficient service of process,

finding that Spinks failed to serve either Defendant despite being

informed of the proper parties to serve and receiving an extension

of time to effectuate service beyond the period permitted under

Federal Rule of Civil Procedure 4(m).               (Id. at *1–2.)     Spinks

subsequently filed the current action on May 17, 2019, realleging

that Defendants      denied   him   due   process    by   seeking   “close   to

$197,000” in Medicaid bills against his mother’s estate.              (Doc. 2

at 3–4.)     Spinks asserts that the Medicaid bills claimed against

his mother’s estate were “submitted improperly” and are a result

of Defendants’ failure to properly pay his mother’s medical bills

under Medicare and an invalid contract.         (Id. at 4.)

       Defendants now move to dismiss, each arguing that Spinks’s

complaint should be dismissed for insufficient service of process

and failure to state a claim upon which relief can be granted.

(Docs. 10, 14.)      The court issued Spinks a Roseboro 2 letter for

each motion to dismiss, notifying him of his right to file a 20-

page response and of the possibility that his failure to respond

would result in the dismissal of his case.            (Docs. 12, 16.)        Yet

Spinks has not filed a response, and the time to do so has passed.

The motions are thus ripe for decision.




2
    Roseboro v. Garrison, 528 F.2d 309, 310 (4th Cir. 1975) (per curiam).

                                      3
II.     ANALYSIS

        A.     Service of Process

        Both    Defendants    argue    that    Spinks’s    complaint      should      be

dismissed for insufficient service of process pursuant to Federal

Rule of Civil Procedure 12(b)(5).              (Doc. 11 at 5; Doc. 15 at 8.)

        A    motion   to   dismiss    under    Rule   12(b)(5)     challenges       the

sufficiency of service of process.             See, e.g., Plant Genetic Sys.,

N.V. v. Ciba Seeds, 933 F. Supp. 519, 526 (M.D.N.C. 1996).                          When

a defendant brings a 12(b)(5) motion, the plaintiff bears the

burden of establishing that “the service of process has been

performed in compliance with the requirements of Federal Rule of

Civil       Procedure   4.”     Elkins   v.    Broome,    213    F.R.D.      273,   275

(M.D.N.C. 2003).           Federal Rule of Civil Procedure 4(m) provides

that service must be effected in compliance with the rules within

90 days after filing the complaint, absent a showing of good cause

for failure to do so.         If the plaintiff fails to effect service in

the manner prescribed by the rules within this time, the court

must either dismiss the action or grant an extension, ordering

that service be made within a specified time.                   Id.; see Mendez v.

Elliot, 45 F.3d 75, 78 (4th Cir. 1995).               In cases where a defendant

receives actual notice of the action, despite the insufficiency of

service,       the    rules   for    service   should     be    given   “a    liberal

construction” such that service is not necessarily invalidated by

“every technical violation of the rule[s].” Armco, Inc. v. Penrod-

                                          4
Stauffer Bldg. Sys., Inc., 733 F.2d 1087, 1089 (4th Cir. 1984).

Yet, notwithstanding the liberal construction often afforded pro

se   plaintiffs     for   minor    errors,    “the    rules     are    there    to    be

followed, and plain requirements for the means of effective service

of process may not be ignored.”          Id.

      As to Spinks’s claims against Secretary Cohen, Federal Rule

of Civil Procedure 4(j)(2) governs service of process on a state

entity. 3    Rule 4(j)(2) provides that service must be effected on

the chief executive officer of the state or else in the manner

prescribed by state law.          Fed. R. Civ. P. 4(j)(2).            North Carolina

law states that service on state officers or agencies must be made

on the designated process agent, if one exists.                  N.C. Gen. Stat.

§ 1A-1, Rule 4(j)(4).

      Spinks has not complied with Rule 4(j)(2).                       Despite this

court’s     prior   order   indicating       that    personal    service       on    the

Secretary was insufficient for a suit against her in her official

capacity, 4 Spinks has again served the Secretary personally. (Doc.

5.) In fact, Spinks has made no attempt to remedy the insufficient

service that led to the dismissal of his prior complaint, issuing


3 Spinks brings claims against Secretary Cohen acting in her official
capacity as an officer of the state of North Carolina. Accordingly, his
claims are treated as against the state. See Kentucky v. Graham, 473
U.S. 159, 166 (1985).
4
  See Spinks, 2018 WL 6416511, at *2 (holding that Spinks did not effect
service as provided by Federal Rule of Civil Procedure 4(j)(2) and North
Carolina law; “instead, he directed service to . . . Cohen personally”).


                                        5
nearly identical summonses to “Mandy Cohen” at “NC Department of

Health and Human Services” in both this action and the former, and

mailing copies of the complaints to Secretary Cohen at NCDHHS in

both    instances.     (Id.)    Thus,    Spinks   has   ignored   the   plain

requirements for effective service set forth in the rules and this

court’s prior order.

       While pro se plaintiffs are often allowed “a chance to remedy

technical insufficiencies in service of process,” Thomas v. Nelms,

No. 1:09-CV-491, 2013 WL 593419, at *1 (M.D.N.C. Feb. 14, 2013),

Spinks has already been given an opportunity to do so. 5            For the

present action, this court’s prior order put Spinks on notice that

serving Secretary Cohen personally was insufficient under the

rules and specified that Spinks could properly effect service on

an NCDHHS process agent.       Spinks, 2018 WL 6416511, at *2.          In a

footnote, this court noted that the North Carolina Department of

Justice maintains a register of process agents by which Spinks

could have located the designated agent for NCDHHS and properly

effectuated service. 6    Id. at 2 n.7.    As a result, even taking into


5 As noted in this court’s order, Spinks was provided ample opportunity
to remedy the same service insufficiencies that are at issue in this
case. Over a year passed between when Spinks filed his prior complaint
and its dismissal.     Spinks received an extension of time to remedy
service of process insufficiencies prior to that complaint’s dismissal.
Spinks, 2018 WL 6416511, at *2. Furthermore, Spinks’ prior complaint
was dismissed by this court without prejudice, giving him the opportunity
to remedy his errors and properly bring his claims against the Defendants
in this case.
6
    Since this court’s order, the North Carolina Department of Justice has

                                     6
account Spinks’ pro se status and the liberal construction of the

rules   afforded   pro   se   litigants,    Spinks    has    rejected   ample

opportunity to effect service on Secretary Cohen. Thus, his claims

against Secretary Cohen should be dismissed under Rule 12(b)(5).

       Secretary Azar also argues for dismissal due to insufficient

service of process pursuant to Rule 12(b)(5).               (Doc. 15 at 8.)

The Secretary asserts that by serving him personally, Spinks failed

to effect service in the manner required by Federal Rule of Civil

Procedure 4(i).     (Id. at 9.)       Moreover, Secretary Azar suggests

that Spinks should not be afforded the opportunity to cure his

improper service under Rule 4(i)(4)(A) because Spinks does not

meet    the   criteria   by   which   a   plaintiff   must    be   given   the

opportunity to do so.         (Id. at 9–10.)     Finally, the Secretary

argues that Spinks has not demonstrated “reasonable, diligent

efforts to effect service,” which would permit this court in its

discretion for good cause to extend the time for service under

Rule 4(m).     (Id. at 10.)

       Rule 4(i) governs service of process on an officer of the

United States sued in that officer’s official capacity.                    See

Hinson-Gribble v. United States Office of Pers. Mgmt., 764 F. App’x

385, 386 (4th Cir. 2019) (per curiam).            Rule(4)(i) states that



updated its register of process agents, see North Carolina Department
of   Justice,   Process   Agent   Directory,   https://ncdoj.gov/legal-
services/legal-resources/process-agent-directory/ (last visited March
26, 2020).

                                      7
service must be made not only on the officer being sued, but also

on the United States Attorney for the judicial district in which

the proceedings are instituted, and further on the Attorney General

of the United States.   Fed. R. Civ. P. 4(i)(1).    Alternatively,

service may be made on an assistant United States Attorney or

clerical employee designated by the United States Attorney for

receipt of service or by registered or certified mail to the civil

process clerk at the United States Attorney’s office.      Fed. R.

Civ. P. 4(i)(1)(A).

      Spinks has failed to effect service on Secretary Azar in

compliance with Rule 4(i). Spinks served neither the United States

Attorney for the Middle District of North Carolina nor the Attorney

General of the United States, despite knowing that he had those

obligations when he filed his prior complaint, Spinks, 2018 WL

6416511, at *1 n.3, and after this court dismissed that complaint.

Id. at *1.     Instead, Spinks once again served the Secretary

personally, ignoring the plain requirements of Rule 4(i).    (Doc.

5.)   While Rule 4(i)(4) itself provides for “reasonable time to

cure” insufficient service when the party has served the United

States Attorney or the Attorney General of the United States, this

safeguard is unavailable because Spinks did not serve either of

the two.   Fed. R. Civ. P. 4(i)(4)(A).

      Moreover, although Rule 4(m) permits the court to extend the

time to effectuate service upon a plaintiff’s showing of good

                                 8
cause, Spinks has not made such a showing.          Fed. R. Civ. P. 4(m).

Good cause under Rule 4(m) requires “diligence on the part of the

plaintiff[]” and generally extends to cases where external factors

have caused the plaintiff’s failure to effect service.            Attkisson

v. Holder, 925 F.3d 606, 627 (4th Cir. 2019).               Spinks has not

exercised   such     diligence;   the   record   contains   no   justifiable

reason for Spinks’s failure to correct the same deficiencies that

led to the dismissal of his identical complaint in the previous

action, even after being specifically instructed as to what to do.

       Additionally, in failing to respond to this court’s Roseboro

letters and address his insufficient service, Spinks has forsaken

the opportunity to offer this court a showing of good cause.

(Docs. 12, 16.)       Thus, as a result of the clear deficiency in

service and in light of the fact that Spinks received an order

from this court outlining the means by which he could have properly

served Secretary Azar, Spinks’s claims against the Secretary will

be dismissed.

       B.   Merits

       Defendants also seek dismissal on the         merits.     They argue

that   while   dismissal   for    insufficient    service   of   process   is

appropriate, the prospect of further improper service attempts

despite Spinks’s disregard of the court’s prior directions for

effecting proper service warrants consideration of their motions

pursuant to Federal Rule of Civil Procedure 12(b)(6) as well.

                                        9
(Docs. 10, 14.)      Given that this court alluded to the lack of merit

of Spinks’s claims in its prior order, Spinks’s failure to plead

additional factual allegations to support his renewed complaint,

and the prospect that Spinks will refile this case and yet again

attempt to improperly re-serve the complaint, the court will also

address Defendants’       motions    on    the   merits.    Spinks,   2018    WL

6416511, at *1 n.5, *2 n.8.

     A motion to dismiss under Rule 12(b)(6) challenges the legal

sufficiency of a complaint.         Francis v. Giacomelli, 588 F.3d 186,

192 (4th Cir. 2009).      Rule 12(b)(6) requires a plaintiff to allege

sufficient factual allegations to “raise a right to relief above

the speculative level.”      Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007).    To survive a motion to dismiss, a plaintiff must plead

sufficient factual matter, which when accepted as true, “state[s]

a claim to relief that is ‘plausible on its face.’”               Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570).

A claim is facially plausible if the factual allegations allow the

court to “draw the reasonable inference that the defendant is

liable   for   the   misconduct     alleged.”      Id.     When   assessing    a

complaint’s plausibility, courts must accept as true all factual

allegations beyond mere recitals of a cause of action or mere

conclusory statements.      Id.; see Coleman v. Md. Court of Appeals,

626 F.3d 187, 190 (4th Cir. 2010).

     Spinks proceeds pro se. “A federal court is charged with

                                      10
liberally construing a complaint filed by a pro se litigant to

allow the development of a potentially meritorious case.”           Hall-

El v. United States, No. 1:11CV1037, 2013 WL 1346621, *2 (M.D.N.C.

Apr. 3, 2013) (citing Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(per curiam)).    Pleadings “should not be scrutinized with such

technical nicety that a meritorious claim should be defeated.”

Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978).          But while

the court must construe the complaint liberally, it is not obliged

to become an advocate for the unrepresented party, Weller v. Dep’t

of Soc. Servs., 901 F.2d 387, 391 (4th Cir. 1990), or “to construct

full blown claims from sentence fragments,” Beaudett v. City of

Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985).

     Secretary Cohen argues that the complaint fails to plead

sufficient facts to plausibly allege that she deprived Spinks of

procedural   protections    under   the   Due   Process   Clause   of   the

Fourteenth Amendment.      (Doc. 11 at 10.)     She contends that Spinks

failed to present facts showing that “Defendant has taken any

action to sell the subject property” or has pursued payment of the

claim against the estate.      (Id. at 10–11.)    The Secretary further

asserts that Spinks misunderstands both the nature of the Medicaid

bills and the legal landscape giving rise to them, such that he

has failed to allege sufficient facts to show why Defendant’s claim

against the estate would deny him due process if NCDHHS were to

take action.   (Id.)

                                    11
     The Due Process Clause of the Fourteenth Amendment protects

persons from the unconstitutional deprivation of their individual

interests by affording them procedural safeguards.      See Mallette

v. Arlington Cty. Emps. Supplemental Ret. Sys. II, 91 F.3d 630,

634 (4th Cir. 1996).   As such, to evaluate compliance with the Due

Process Clause, courts determine (1) whether the plaintiff lost

life, liberty, or property, and (2) whether the plaintiff received

the minimum procedural protections warranted for that loss. Adkins

v. Rumsfeld, 464 F.3d 456, 471 (4th Cir. 2006).     The complaint’s

factual allegations allege that Spinks was informed by some unnamed

source that the property would possibly be sold at some point in

the future.   However, this allegation does not permit the court to

infer that NCDHHS caused Spinks to lose the property.        Even if

NCDHHS were to take action to enforce a claim against the estate,

Spinks has alleged no facts to suggest he would not be afforded

procedural protections.

     As this court has previously noted, 7 Spinks’s claim that

Secretary Cohen has deprived him of due process relies upon a

misunderstanding of the law regarding the medical expenses claimed

against his mother’s estate.   Spinks continues to allege that one

or both Defendants failed to pay his mother’s medical bills,




7
  Spinks, 2018 WL 6416511, at *2 n.8 (“The court further notes that
Spinks’ underlying claims appear to be based on a misunderstanding of
the events described.”).

                                 12
leading to the $195,453.53 claim against her estate.                  Although

this court explained that “[i]t is in fact because of NCDHHS’

payment of his mother’s medical bills that NCDHHS now asserts a

claim   against   the    estate”   under    the   authority   of    42    U.S.C.

§ 1396p(b)(1) and N.C. Gen. Stat. § 108A-70.5, thus notifying

Spinks of his possible misunderstanding, he has continued to base

his claim on this perceived failure to pay.                Spinks, 2018 WL

6416511, at *2 n.8.      Moreover, Spinks has not provided any factual

allegation to make plausible his claim that the bills are based on

Defendants’ failure to pay.        He merely argues that just “because

the Defendants say they paid bills does not mean they paid the

bills.”   (Doc. 2 at 4.)

     Although     a     court   must   take    all   well-pleaded        factual

allegations as true and draw all reasonable inferences from those

factual allegations in the plaintiff’s favor, it does not make the

same inferences regarding mere conclusory statements.                Veney v.

Wyche, 293 F.3d 726, 730 (4th Cir. 2002).            Furthermore, the court

“may also consider documents attached to the complaint . . . as

well as those attached to [a] motion to dismiss, so long as they

are integral to the complaint and authentic.”              Philips v. Pitt

Cty. Mem’l Hosp., 572 F.3d 176, 180 (4th Cir. 2009).               The court’s

consideration of such documents does not convert a 12(b)(6) motion

into a motion for summary judgment under Rule 56.          Walker v. Kelly,

589 F.3d 127, 139 (4th Cir. 2009).            A plaintiff may challenge an

                                       13
attached document’s authenticity, see Am. Chiropractic Ass’n v.

Trigon Healthcare, Inc., 367 F.3d 212, 234 (4th Cir. 2004), but

because Spinks has not responded to Defendants’ motions, he has

failed to do so.       A court does not have to accept as true factual

allegations that are contradicted by exhibits properly before the

court.     Veney, 293 F.3d at 730.                Dismissal of a complaint is

appropriate if a conflict arises between the allegations of the

complaint and the exhibits relied upon when the exhibits undermine

the claims.    Goines v. Valley Cmty. Servs. Bd., 822 F.3d 159, 166

(4th Cir. 2016).

      In her motion to dismiss, Secretary Cohen attached documents

from Spinks’s mother’s state court probate proceedings.                     (Doc. 11-

3.)     Included is an invoice from NCDHHS that provided notice to

Spinks’s mother’s estate that the State had paid Spinks’s mother’s

medical expenses.       (Id. at 21.)            Because Spinks’s mother’s state

court probate documents are in the public record, consideration of

the exhibit, including the invoice, is proper. 8                     See Dillon v.

Butler, No. 1:13CV424, 2015 WL 5674883, at *3 (M.D.N.C. Sept. 25,

2015)    (noting    that     a    court   may    consider    state   court   probate

documents without converting a motion to dismiss into a motion for

summary    judgment     because         they     are   in   the   public     record).

Furthermore,       because       the   invoice    speaks    directly   to    Spinks’s


8 Spinks also attached the invoice to his complaint in his prior suit.
See Spinks, 2018 WL 6416511, at *2 n.8.

                                           14
contention that NCDHHS has not paid his mother’s medical bills, it

is integral to his complaint.          See Goines, 822 F.3d at 166 (noting

that,    when   considering    whether       an   exhibit    is   integral        to   a

complaint, a court should consider whether the plaintiff’s claims

“turn on” or are “otherwise based on” statements contained in the

exhibit).       Spinks   has   not    disputed      the    authenticity      of    the

document, despite having the opportunity do so.                   The invoice and

attached    affidavit    indicate      that   the    State    paid   the     medical

expenses Spinks’s mother incurred.            (Doc. 11-3 at 21.)           Given the

clear discrepancy between Spinks’s bare allegation and the invoice

provided, Spinks’s claims do not permit the court to draw the

reasonable      inference   that     Defendant     Cohen     is   liable    for    the

misconduct alleged.

     Finally, Spinks alleges that Secretary Cohen deprived him of

due process by executing an invalid contract to bring the claims

against his mother’s estate.          Spinks contends that neither he nor

his mother was aware of any contract to claim medical bills against

the estate and that his sister did not have the authority to

execute any such contract, depriving him of the opportunity to

stop the services which gave rise to the bills at issue.                     (Doc. 2

at 6.)

        Spinks’s allegation fails because Secretary Cohen did not

need to procure a signed contract to claim medical expenditures

against his mother’s estate.          Under state regulations in effect at

                                        15
that time, and under the current North Carolina Medicaid plan, the

State’s Medicaid agency need only provide written notice to the

applicant or the applicant’s representative that a claim may be

made against the applicant’s estate to recover medical bills paid.

10A N.C. Admin. Code 21D.0101(a) (repealed in 2018) (“An individual

who applies for Medicaid coverage for cost of care shall be given

a   written    notice    that   a   claim   may   be   filed   against    their

estate . . . to recover Medicaid payments made on [her] behalf.”);

State Plan Under Title XIX of the Social Security Act Medical

Assistance Program, North Carolina, Attachment 4.17-A, pg. 7, 7.A

(1995), accessed at https://files.nc.gov/ncdma/NC-State-Plan-For-

Medical-Assistance-Programs-2019-11--05-bjs.pdf.               There     is   no

requirement that an applicant or an applicant’s representative

sign a contract.        Here, Spinks has already acknowledged that such

notice was given.         In his prior lawsuit in this court, Spinks

relied on and attached copies of a “Notice of Medicaid Recovery

Agreement” signed by his mother and sister.              (Case No. 17cv875,

Doc. 23-3 at 2-3.) 9        The notice signed by his mother provides:

“This is NOTICE that Federal and State law authorize the Division

of Medical Assistance to file a claim against your estate to

recover certain payments made by the Medicaid program on your

behalf.”      (17cv875, Doc. 23-3 at 2.)          The court “‘may properly


9 Cohen also attached these documents to her motion to dismiss.          (Docs.
11-1, 11-2.)

                                       16
take judicial notice of matters of public record’ under Rule 201

of the Federal Rules of Evidence.”    Harr v. North Carolina, No.

1:13CV673, 2014 WL 2212169, at *6 n.3 (M.D.N.C. May 28, 2014)

(quoting Hall v. Virginia, 385 F.3d 421, 424 (4th Cir. 2004)).

“This includes filings in prior litigation.”    Id. (citing Walker

v. Kelly, 589 F.3d 127, 139 (4th Cir. 2009)).      Thus, the State

fulfilled its duty to provide notice to Spinks’s mother regarding

the possibility that the State could seek to recover medical

expenditures from her estate.   Spinks’s contention that his sister

was not authorized to enter into a contract is inapposite; the

State was only required to provide notice, which it did.   Spinks’s

claim necessarily fails.

     Furthermore, Spinks does not allege that any action has been

taken against him beyond the possibility that NCDHHS could try to

recover from his mother’s estate at some future time. Accordingly,

the Secretary has not deprived Spinks of the procedural protections

required to bring a claim against the estate.     As the Secretary

notes in her brief:

     If DHHS were to take some action to pursue payment of
     the Estate Claim, DHHS’s recourse would be to file a
     State court action against the Executor to obtain a court
     order directing the Executor to pay the DHHS Estate Claim
     from the proceeds of the Estate. In that event, the
     Executor, and the Plaintiff in his individual capacity
     would have the opportunity to object in court to DHHS’s
     action seeking payment of its Estate claim.

(Doc. 11 at 11.)   Thus, until the State files (if ever) a state


                                 17
court action against the executor to obtain a court order to pay

the medical bills, Spinks has no injury.           Moreover, at that time,

Spinks would be free to object in that state court action, raising

whatever defenses are appropriate.            This defeats any claim that

Spinks purports to make against Secretary Cohen, which will be

dismissed.

     Defendant   Azar     moves    for    dismissal     based   on   sovereign

immunity. 10   (Doc.    15   at   15.)    Under   the    sovereign    immunity

doctrine, the United States and its officers are “absolutely immune

from suit except as Congress specifically provides.”                 Radin v.

United States, 699 F.2d 681, 684–85 (4th Cir. 1983).                 A waiver

should be strictly construed in favor of the sovereign, with the

plaintiff carrying the burden of establishing any such waiver.

See Williams v. United States, 50 F.3d 299, 305 (4th Cir. 1995).

     Spinks has not met this burden.              Insofar as Spinks seeks

monetary   damages     against    Secretary    Azar,     sovereign    immunity

precludes any such recovery.        A suit against the Secretary in his

official capacity is in essence a suit against the United States,

and recovery of damages would therefore burden the public domain.



10
  Although it appears that Cohen brings his sovereign immunity argument
pursuant to Rule 12(b)(6), “an assertion of governmental immunity is
properly addressed under the provisions of Rule 12(b)(1) of the Federal
Rules of Civil Procedure.”    Smith v. Washington Metro. Area Transit
Auth., 290 F.3d 201, 205 (4th Cir. 2002). Because Secretary Azar argues
that Spinks’s complaint fails to allege any facts establishing
jurisdiction, the 12(b)(6) legal standard still applies. Adams v. Bain,
697 F.2d 1213, 1219 (4th Cir. 1982).

                                     18
See, e.g., Reinbold v. Evers, 187 F.3d 348, 355 n.7 (4th Cir.

1999).   Spinks has made no factual allegation in his complaint to

establish a waiver of sovereign immunity, and the character of

Spinks’s claims do not act as a general waiver permitting his suit.

See Randall v. United States, 95 F.3d 339, 345 (4th Cir. 1996).

     As for Spinks’s claim for injunctive relief, this court has

previously   noted   that   Spinks   has   made   no   factual   allegation

permitting an inference that an injunction may plausibly be granted

against Secretary Azar.      See Spinks, 2018 WL 6416511, at *2 n.5.

As a federal officer, Secretary Azar would not be involved in any

sale of Spinks’s mother’s estate to satisfy claims of NCDHHS, and

Spinks has not provided this court with any factual allegation to

believe otherwise. 11   Thus, Spinks has failed to identify any legal

or factual basis for this court to recognize a waiver of sovereign

immunity as to injunctive relief. 12       All claims against Secretary


11
  Similarly, Spinks’s § 1983 claims against Secretary Azar fail because
Spinks has not alleged that Secretary Azar has taken any action under
color of state law, as required by 42 U.S.C. § 1983. See DeBauche v.
Trani, 191 F.3d 499, 506 (4th Cir. 1999) (“The person charged must either
be a state actor or have a sufficiently close relationship with state
actors such that a court would conclude that the non-state actor is
engaged in the state’s actions.”). No allegation in Spinks’s complaint
identifies state action taken by Secretary Azar.
12 For example, the Administrative Procedure Act waives sovereign
immunity for an “action in court . . . seeking relief other than money
damages and stating a claim that an agency or an officer . . . thereof
acted or failed to act in an official capacity or under color of legal
authority.” 5 U.S.C. § 702. The Fourth Circuit has noted that this
waiver only applies to “final agency actions.” City of N.Y. v. United
States Dep’t of Def., 913 F.3d 423, 430 (4th Cir. 2019) (quoting 5 U.S.C.
§ 704). “[S]ubject matter jurisdiction is lacking if the plaintiff fails
to challenge a particular ‘agency action’ that is fit for review.” Id.

                                     19
Azar will therefore be dismissed.

     Where sovereign immunity defeats a claim, the court lacks

subject matter jurisdiction and the claims must be dismissed

without prejudice.     Thus, the claims against Secretary Azar must

be dismissed without prejudice.

     As for the claims against Secretary Cohen, a district court

has discretion to decide whether to dismiss an action with or

without prejudice.    Carter v. Norfolk Cmty. Hosp. Ass’n, Inc., 761

F.2d 970, 974 (4th Cir. 1985).    However, while the power to dismiss

with prejudice lies with the district court, “it is appropriately

exercised only with restraint.”         Dove v. CODESCO, 569 F.2d 807,

810 (4th Cir. 1978).

     Aggravating factors may weigh in favor of such a decision in

any given case and make dismissal with prejudice an appropriate

exercise of discretion.     North Carolina v. McGuirt, 114 F. App’x

555, 559 (4th Cir. 2004) (per curiam).       One such factor is whether

a   plaintiff   has   persisted   in    failing   to   comply   with   the

requirements of the Federal Rules of Civil Procedure.           See Davis

v. Williams, 588 F.2d 69, 70 (4th Cir. 1978).          In such a case, a

dismissal with prejudice may be warranted to prevent a continued

burden from being placed on the defendant.         See Kuehl v. FDIC, 8



(citing Invention Submission Corp. v. Rogan, 357 F.3d 452, 460 (4th Cir.
2004)). Because Spinks has alleged no agency action on the part of Azar
or the U.S. Department of Health & Human Services, the waiver is
inapplicable here.

                                   20
F.3d 905, 908-09. (1st Cir. 1993) (finding that a district court

had   acted   within      its   discretion    in    dismissing   plaintiffs’

complaint with prejudice after plaintiffs had failed on multiple

occasions to correct errors and ignored the court’s orders to cure

the complaint’s deficiencies).

      In this case, Spinks was warned by the court about the

deficiencies in his complaint, and Defendants previously pointed

them out, to no avail.          The due process, § 1983, and contract-

related    claims   are   not   salvageable   by    amendment.        The   court

therefore concludes that dismissal with prejudice as to those

claims against Secretary Cohen is appropriate.           However, any claim

or defense Spinks may properly have in any future state court

proceeding    against     his   mother’s   estate    relating    to    NCDHHS’s

attempt to enforce its claim for medical expenses pain on behalf

of his mother is dismissed without prejudice to its being raised

in such state court proceeding.

III. CONCLUSION

      For the reasons stated,

      IT IS THEREFORE ORDERED as follows:

      1.    Defendant Azar’s motion to dismiss (Doc. 14) is GRANTED

and the complaint (Doc. 2) against Defendant Azar is DISMISSED

WITHOUT PREJUDICE for insufficient service of process and want of

subject matter jurisdiction;



                                     21
     2.    Defendant    Cohen’s    motion   to     dismiss   (Doc.   10)   is

GRANTED, and the complaint against Defendant Cohen is DISMISSED

WITH PREJUDICE as to the due process, § 1983, and contract-related

claims, but that any claim or defense Spinks may properly have in

any future state court proceeding against his mother’s estate

relating to NCDHHS’s attempt to enforce its claim for medical

expenses paid on behalf of his mother (if brought) is DISMISSED

WITHOUT   PREJUDICE    to   its   being   raised    in   such   state   court

proceeding.

     A judgment in conformity with this Memorandum Opinion and

Order shall be filed contemporaneously.

     The Clerk of Court shall close this file.



                                             /s/   Thomas D. Schroeder
                                          United States District Judge

April 3, 2020




                                    22
